UMS-©ol Z^-CfL
tf*f
       IN RE,      DONALD ADKINS                                      IN   THE    TWELFTH    CIRCUIT

       -V-                                                            COURT      OF   APPEALS

       CHARLES      R.   MITCHELL

       DISTRICT      JUDGE                                                       FiLED IN COURT OF APPEALS"
                                                                                   12th Court cfAppflaift District
       SABINE COUNTY, TEXAS
                                                                                         MAY 2 1 20
       AND


       MR.    J.   KEVIN    DUTTON                                                „     TYLER TEXAS
                                                                                                   m
                                                                                  CATHY S. LUSK. CLERK
       DISTRICT      ATTORNEY

       SABINE COUNTY,         TEXAS




                   RELATOR'S ORIGINAL APPLICATION FOR WRIT OF MANDAMUS




       TO    THE   HONORABLE    JUDGES   OF   SAID    COURT:




               COMES NOW, Donald Adkins, Relator in pro-se, to bring forth

       before this Honorable Court this Original Application for Writ of

       Mandamus pursuant to Tex. Gov'e Code Ann. § 22.221, Vernon's

       Ann.    C.Cf.P.      art 4.03, 4.04, and           4.08 and   the constitution of

       both the      State of Texas, and the United States, and not                       limited

       there to...         and will   show this Honorable Court the following:


                                                     I.

                                                RELATOR

               Donald Adkins TDCJ-CID No. 1792685, is currently
       incarcerated in the Ramsey One Unit, 1100 FM 655, Rosharon, Texas
       77583, Brazoria County.
               Relator has exhausted his remedies and has not other
       adequate remedy at law. The action sought to be compelled is
       ministerial, and not discretionary in nature.
     District Attorney J.K. Dutton and the District Court's

Honorable Judge, Charles R. Mitchell of Sabine county, Texas has

a sworn duty    to uphold the constitution and laws of the State of

Texas, and our Federal Government... and, Fast and Speedy trial,

and has failed to do so or has blatantly disregarded their

obligation they sworn to uphold upon appointment or hire.


                                     II.

                             RESPONDENT(S)

     Respondent(s), district attorney Dutton as well as the
Honorable judge Charles R. Mitchell, of the Sabine County
Judicial District Court of Texas h%s the duty to secure and

protect the Relator's due process and, fast and speedy trial

rights under State and Federal       law, and State and Federal

Constitution.




                                     Ill

                          PROCEDURAL       HISTORY

     1. On or about August 4, 2011, notification of        pending
charges became known to Relator out of the County of Sabine,
State of Texas nd the Relator requested his attorney, Steve Smith

to invoke Speedy Trial Rights on Sabine County of Texas, Court's

thereof.

     2. No document evidence is in possession of the Relator.

     3. On the dates of October 17, and November 20, 2012,

Relator sent to Sabine County Court and prosecution Motions for
Speedy Trial    and Bench Warrant.

     4. The Respondents and Court thereof never responded to the

motions filed on October 17, and November 20, 2012.

                                     -2-
        5. On December 16, 2013, Relator filed (mailed) a Motion to

Dismiss pending charges, complaints,           indictments... et-cetra.

        6. Respondents and/or Court thereof never responded.

        7. On January 17, 2014, a letter to the clerk of the court

of Sabine County, Texas... explained actions priorly taken by

Relator and nol response was provided and, Relator requested

status.

        8. On February 19, 2014, a letter explaining the above

Number 1-7 herein of this writ's procedural           history... was mailed

to "Honorable Judge, Mitchell           of Sabine County,   Texas,   an

requested assistance in the interest of justice and as of this

date no response.

        9. Within numbers 1-8 of this writ's procedural          history, the

Relator has directed his rights to speedy trial             an rights secured

bu    federal   constitutional   law.

        10. Relator, under State and Federal        law, provided notice to

Respondents and the State of Texas, county of Sabine...               in

writing through his documents filed (mailed) with the Courts of
Sabine County, Texas.      See 1-9 of this writ's procedural          history.

        11. The Respondents have placed holders (warrants) against

the    Relator in his prison placement classification screen -

preventing proper review of parole and institutional security

levels for privileges, rights enjoyed by others, and parole

consi deration.

        12. The holders are unconstitutional        and deny the freedoms

and     privilege due to the Relator.


                                         -3-
                                VI.

                            MEMORANDUM

     The issuance of a writ of mandamus is a extreme remedy. Its
use is limited to instances where:    1). A official   has failed to

preform a lawful, essentially ministerial duty; 2). The Relator
has not other viable remedy at law to compel the official to act.
     The Respondents have failed to prevent violations of the

Relator's rights to due process and fast and speedy trial and in
so doing dismissing all warrants, holds, indictments, complaints
et-cetra against him known or unknown to the Relator and by
failure of Respondents to perform their    duties have prejudiced
the Relator and violated his secured rights.

     The writ of mandamus is the only viable remedy at law to
compel the officials to act.

     The Respondents has   failed to perform their duties to

secure the Relator's secured rights, and further dismiss all

complaints, warrants, holds et-cetra against the Relator when he
further attempted to remedy the matter before this Honorable

Court of his violated rights by multiple attempts to obtain a
fast and speedy trial and dismissal of the addressed complaints,
warrants, holds, et-cetra after gross neglect of the Respondents
during the years of attempted remedies by the Relator! It is

clear that the Respondents have either failed or refused to even

attempt to comply with State and Federal   law and/or secured

constitutional amendments. Consequently, the lasp of time has
prejudiced any defense the Relator would have had in rememberance

of detail, knowledge of witnesses and vital culpable and


                                -4-
exculpable facts necessary to show actual                    innocence or key

factors.     It must be evident that this Relator has attempted any

and all appropriate exhaustive attempts of a remedy                    and all     such

attempts has thus far failed to remedy the issues at hand and

error lies on part of the trial court of Sabine County, Texas                        in

this case and that the primary issue for this appellate court

must   be   in   the   interest   to   enforce   the    constitution   of   both   State

and Federal       Government and restore the rights that are being over

looked in ignorance of multiple attempts made by this Relator.

       The actions of the Respondents are not in the best interest

of justice.

       Jurisdiction is proper, not just by statue under Texas State

law, or that of rule of court,             but...      for   interest to secure      our

constitutional         intent set forth by our forfathers to overturn the

crown and a single sided monarchy.

       This Court has "un-wavering" jurisdiction, by rule of Court

and rights of Relator.


                                           V.

                                  PRAYER FOR     RELIEF

       Wherefore Premises considered,             Relator,     Donald Adkins...      in

pro-se, respectfully request that this Honorable Court finds that

the Respondents has either failed or refused to perform its

ministerial duty and has not upheld the letter of the law and/or

the constitutional         intent and therefore, set forth the following:

       The Relator prays for an order by this Honorable Court

directing the Respondents to comply with the mandates set forth

by the constitution in the Promise of Due Process and a fast and
speedy trial and dismiss with prejudice all counts held against

the Relator being called a complaint, warrant, indictment

et-cetra addressed by the Relator in his many attempts made in

his procedural history section III of this application of a writ

for mandamus were he proves Respondents has created grounds for

this   writ   to   issue.




                                                         Respectfully Submitted,


                                                         Donald Adkins Pro-Se
                                                         TDCJ-CID No.1792685
                                                         Ramsey One      Unit
                                                         1100   F.M.   655
                                                         Rosharon,     Tx.   77583


                              CERTIFICATE   OF   SERVICE

       I do    hereby certify that a complete copy of the forgoing

Application for Writ of Mandamus was sent via US mail to:

       1.   Charles   R.    Mitchell                2.   J.Kevin    Dutton
            273rd District Court                     District Att.
            Sabine County, Texas                         Sabine County, Texas

       Mailed this to day of May 2015, by way of Ramsey One
       TDCJ-CID    mail     room.



                                                     Respectfully        Submitted,


                                                    nTonald Adkins Pro-Se
                                                     TDCJ-CID      No.1792685
                                                     Ramsey One Unit
                                                     1100   F.M.   655
                                                     Rosharon, Tx.       77583
                            AFFIDAVIT OF   FACT




     I Donald Adkins, do hereby state:

     1. I am Donald Adkins, Relator in the accompanied
application for writ of mandamus and this         affidavit residing at
1100 F.M.   655,   Rosharon, Texas 77583 with TDCJ-CID No.1792685.
     2. I do hereby state that all claims made before this
Honorable Court in the referenced application of writ of mandamus
are of fact to the best of my knowledge.



     I do hereby under oath make there claims as fact before this

Honorable Court and do so under the laws of perjury.



     Sworn and signed this iQ       day of May 2015.




                                                    Donald Adkins
                                                    TDCJ-CID No.1792685
                                                    Ramsey One Unit
                                                    1100   F.M.   655
                                                    Rosharon, Tx.       77583